Citation Nr: 0400141	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  99-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1967 to April 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

By letter dated in October 2002, the veteran was advised that 
his case was being transferred to the Board and that he could 
submit additional evidence to the Board within the next 90 
days.  Additional evidence was received from the veteran in 
November 2002.  This new evidence included copies of VA 
medical records which have not yet been reviewed by the RO.  
The record does not show that the veteran has waived 
preliminary review of the new evidence by the RO.  Under the 
circumstances, the Board may not properly proceed with 
appellate review at this time.

Additionally, it appears from the record that certain claimed 
inservice stressors have been verified by the RO.  It appears 
that the basis for the denial of the veteran's claim has been 
a finding by the RO that a medical diagnosis of PTSD in 
conformity with 38 C.F.R. § 4.125(a) has not been made.  The 
record does include a number of treatment records which show 
diagnoses of PTSD, but certain VA psychiatric examinations 
have found that the veteran suffers from psychiatric 
disorders other than PTSD.  In other words, there appears to 
be conflicting medical evidence on the key question of 
whether the veteran does in fact suffer from PTSD related to 
the verified inservice stressors.  In view of the complexity 
of this question and in recognition of the fact that the 
question must be addressed by trained medical professionals, 
the Board believes that a more comprehensive VA psychiatric 
examination would be appropriate, especially since the case 
must otherwise be returned to the RO for preliminary review 
of the new evidence submitted by the veteran. 



Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  

2.  The veteran should be scheduled for a 
special VA psychiatric examination by two 
psychiatrists (if possible, by 
psychiatrist who have not previously 
examined the veteran).  The purpose of 
the examination is to ascertain if a 
diagnosis of PTSD in conformity with DSM-
IV (see 38 C.F.R. § 4.125(a)) is 
warranted and, if so, whether the PTSD is 
related to the stressors verified by the 
RO.  The RO should clearly inform the 
examiners of which stressors have been 
verified.  All appropriate psychological 
tests for PTSD should be accomplished.  
It is imperative that the claims file be 
made available to the examiners for 
review in connection with the 
examination.  

3.  After completion of the above, the RO 
should review the expanded record, to 
include all evidence received since the 
most recent supplemental statement of the 
case, and determine whether service 
connection for PTSD is warranted.  If the 
benefit remains denied, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


